Order filed October 20, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                    NO. 14-11-00773-CV
                                      ____________

                             KENNETH L. HILL, Appellant

                                                V.

                         BRUCE W. SMITH, ET. AL., Appellees



                        On Appeal from the 412th District Court
                               Brazoria County, Texas
                             Trial Court Cause No. 44666


                                          ORDER
       According to information provided to this court, appellant is attempting to appeal a
judgment signed August 15, 2011. Our records do not show a judgment signed by the trial
court on that date.

       The clerk’s record has not been filed in this appeal. In response to notices from this
court, appellant informed this court that he filed an affidavit of indigence. We have not
been advised whether a contest to the affidavit was filed, and if so, the ruling on the contest.

       To determine our jurisdiction over this appeal, and if jurisdiction exists, whether
appellant is entitled to proceed without the advance payment of costs, we issue the
following order for a partial clerk’s record.

       We order the Brazoria County District Clerk to file a partial clerk’s record with the
clerk of this court on or before November 21, 2011. In order that this court may ascertain
its jurisdiction over the appeal, the partial clerk’s record shall contain (1) the judgment
being appealed; (2) any motion for new trial, other post-judgment motion, or request for
findings of fact and conclusions of law; and (3) the notice of appeal. In addition, the
partial clerk’s record shall contain: (4) appellant’s affidavit of indigence; (5) the
contest(s) to the affidavit of indigence, if any; (6) the trial court’s order ruling on any
contest; (7) any other documents pertaining to the claim of indigence and the contests
thereto.



                                          PER CURIAM




                                            2